                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                            1:18-cv-00350-RJC-DSC

RICKY DEWAYNE MILLER,                          )
                                               )
             Plaintiff,                        )
                                               )
               v.                              )
                                               )                ORDER
ANDREW SAUL, Commissioner of the               )
Social Security Administration,                )
                                               )
             Defendant.                        )
                                               )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Summary

Judgment, (Doc. No. 9), Defendant’s Motion for Summary Judgment, (Doc. No. 10),

and the Magistrate Judge’s Memorandum and Recommendation (“M&R”), (Doc. No.

13). The motions are ripe for adjudication.

I.    BACKGROUND

      A.     Procedural Background

      Ricky Dewayne Miller (“Plaintiff”) seeks judicial review of Andrew Saul’s

(“Defendant” or “Commissioner”) denial of his social security claim. Plaintiff filed an

application for Disability Insurance under Title II and Supplemental Security Income

under Title XVI of the Social Security Act (“SSA”) on March 26, 2015. (Doc. Nos. 8 to

8-1: Administrative Record (“Tr.”) at 80–81.) His applications were denied first on

September 10, 2015, (Tr. 80–81), and upon reconsideration on November 16, 2015,

(Tr. 110–11). Plaintiff timely filed a request for a hearing on November 24, 2015, (Tr.

156), and an administrative hearing was held by an administrative law judge (“ALJ”)
on August 28, 2017, (Tr. 182). Following this hearing, the ALJ found that Plaintiff

was not disabled under the SSA. (Tr. 11–26.) Plaintiff requested a review of the

ALJ’s decision, but on November 1, 2018, the Appeals Council denied Plaintiff’s

request for review. (Tr. 1.) Having exhausted his administrative remedies, Plaintiff

now seeks judicial review of Defendant’s denial of his social security claim in this

Court.

         B.    Factual Background

         The question before the ALJ was whether Plaintiff was disabled under sections

216(i), 223(d), and 1614(a)(3)(A) of the SSA. (Tr. 14.) To establish entitlement to

benefits, Plaintiff has the burden of proving that he was disabled within the meaning

of the SSA.1 Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that

his disability began on December 15, 2014 due to physical and mental impairments.

(Tr. 220, 222.)

         After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that

Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 25.) In reaching

his conclusion, the ALJ used the five-step sequential evaluation process established

by the Social Security Administration for determining if a person is disabled. The

Fourth Circuit has described the five-steps as follows:

         [The ALJ] asks whether the claimant: (1) worked during the purported


1 Under the SSA, 42 U.S.C. § 301 et seq., the term “disability” is defined as an
“inability to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than
12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
                                            2
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to [his] past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and proof

in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015). However,

at the fifth step, the Commissioner must prove that the claimant is able to perform

other work in the national economy despite his limitations. See id.; see also 20 C.F.R.

§ 416.960(c)(2) (explaining that the Commissioner has the burden to prove at the fifth

step “that other work exists in significant numbers in the national economy that [the

claimant] can do”).

      In this case, the ALJ determined at the fifth step that Plaintiff was not

disabled. (Tr. 25.) In reaching his decision, the ALJ first concluded at steps one

through three that Plaintiff was not employed, that Plaintiff suffered from severe

physical and mental impairments,2 and that Plaintiff’s impairments did not meet or

equal any of the impairments listed in the Administration’s regulations. (Tr. 16–19.)

Therefore, the ALJ examined the evidence of Plaintiff’s impairments and made a

finding as to Plaintiff’s Residual Functional Capacity (“RFC”). In pertinent part, the

ALJ found that Plaintiff

      has the [RFC] to perform light work . . . except he must avoid exposure
      to extreme heat, unprotected heights, and open hazards. The work
      cannot require driving or operating heavy machinery. [Plaintiff] is


2The ALJ determined that Plaintiff suffered from the following severe impairments:
seizure disorder, obesity, depression, and anxiety. (Tr. 16.)
                                          3
      limited to simple, routine, and repetitive tasks with occasional public
      contact and frequent contact with supervisors and coworkers. The work
      must not require teamwork for task completion and needs to be at a non-
      production pace.

(Tr. 19.) Having established Plaintiff’s RFC, the ALJ concluded that Plaintiff could

not perform the work in which he had previously been employed. (Tr. 24.) Therefore,

the ALJ proceeded to the fifth and final step of the process: determining whether,

given the limitations embodied in his RFC, Plaintiff could perform any work that

existed in significant numbers in the national economy. (Tr. 25.) To make that

determination, the ALJ relied on the testimony of a Vocational Expert (“VE”). The

VE testified that Plaintiff could perform three jobs that existed in significant

numbers in the national economy: “packer,”3 “checker,”4 and “inspector.”5 (Tr. 25.)

According to the DOT, all of these jobs involve “light work.” The ALJ accepted the

VE’s testimony and concluded that Plaintiff’s impairments did not prevent him from

working; consequently, Plaintiff’s applications for Title II and Title XVI benefits were

denied. (Tr. 25.)

      C.      The M&R

      In the M&R, the Magistrate Judge recommended that the Court deny

Defendant’s Motion for Summary Judgment, grant Plaintiff’s Motion for Summary

Judgment, and remand this matter. (Doc. No. 13, at 5.) The Magistrate Judge

determined that Plaintiff’s medical records contained evidence of Plaintiff’s




3 DOT 920.685-026.
4 DOT 221.587-010.
5 DOT 529.687-058.


                                           4
pseudoseizures, which implicated Listing 12.07.     (Doc. No. 13, at 4.)   The ALJ,

however, did not consider whether Listing 12.07 was met, and instead evaluated

Plaintiff’s seizure disorder under Listing 11.02. (Doc. No. 13, at 3–4.) Accordingly,

the Magistrate Judge determined that an analysis of whether Listing 12.07 is

satisfied is necessary to enable the Court to engage in substantial evidence review

and recommended that this matter be remanded for further proceedings. (Doc. No.

13, at 4.)

II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

       The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled his lawful duty

in his determination that Plaintiff was not disabled under the SSA. See 42 U.S.C. §§

405(g), 1382(c).

       The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,



                                          5
907 F.2d 1453, 1456 (4th Cir. 1990). The district court does not review a final decision

of the Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986);

King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d

773, 775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner]

as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §

405(g). In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence” has

been defined as being “more than a scintilla and [do]ing more than creat[ing] a

suspicion of the existence of a fact to be established. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” 782 F.2d

1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again or substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775.

Indeed, this is true even if the reviewing court disagrees with the outcome—so long

as there is “substantial evidence” in the record to support the final decision below.

Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Defendant objects that the M&R erred by disregarding the fact that the ALJ



                                           6
necessarily determined that Listing 12.07 was not satisfied. Defendant contends that

the ALJ expressly considered Listings 12.04 and 12.06. Under paragraph B of these

listings—as well as under paragraph B of Listing 12.07—a claimant must

demonstrate either an extreme limitation of one of the four areas of mental

functioning or a marked limitation of two of the four areas of mental functioning (the

“Paragraph B Criteria”). 200 C.F.R. Pt. 404, Subp. P, App. 1, Sec. 12.00A.1, 12.00A.2.

In determining whether Plaintiff satisfied Listings 12.04 or 12.06, the ALJ concluded

that Plaintiff did not satisfy the Paragraph B Criteria.      Accordingly, Defendant

argues that although the ALJ did not expressly consider Listing 12.07, the ALJ in

effect determined that Listing 12.07 was not met because the ALJ determined that

the Paragraph B Criteria were not met—which are required to satisfy Listing 12.07.

Defendant thus contends that any error in failing to expressly consider Listing 12.07

is harmless.

      “The Social Security Administration has promulgated regulations containing

listings of physical and mental impairments which, if met, are conclusive on the issue

of disability.” Radford, 734 F.3d at 291 (quotation marks omitted). “Disability is

conclusively established if a claimant’s impairments meet all the criteria of a listing

or are medically equivalent to a listing.” Gore v. Berryhill, No. 7:15-cv-00231, 2017

U.S. Dist. LEXIS 34557, at *18 (E.D.N.C. Feb. 23, 2017), adopted by 2017 U.S. Dist.

LEXIS 34283 (E.D.N.C. Mar. 10, 2017).         “[T]o determine whether a claimant’s

impairments meet or equal a listed impairment, the ALJ must identify the relevant

listed impairments and compare the listing criteria with the evidence of the



                                          7
claimant’s symptoms.”    Coaxum v. Berryhill, No. 8:16-cv-01099, 2017 U.S. Dist.

LEXIS 88134, at *37 (D.S.C. May 25, 2017). “Where there is ample evidence that a

claimant’s impairment meets or equals one of the listed impairments, an ALJ has a

duty of identification of relevant listed impairments and comparison of symptoms to

listing criteria.” Flesher v. Colvin, No. 2:14-cv-30661, 2016 U.S. Dist. LEXIS 43085,

at *10 (S.D. W. Va. Mar. 31, 2016) (quotation marks omitted), aff’d, 2017 U.S. App.

LEXIS 18108 (4th Cir. Sept. 19, 2017). Without a discussion of the relevant listings

and a comparison of the claimant’s symptoms to the listing criteria, it is impossible

for the Court to determine whether substantial evidence supports the ALJ’s

conclusion. Cook v. Heckler, 783 F.2d 1168, 1173 (4th Cir. 1986).

      Here, the ALJ evaluated Plaintiff’s seizure disorder under Listing 11.02. (Tr.

17.) The regulations provide, however, that “pseudoseizures are not epileptic seizures

for the purpose of 11.02. [The Commissioner] evaluate[s] psychogenic seizures and

pseudoseizures under the mental disorders body system, 12.00.” 20 C.F.R. Pt. 404,

Subp. P, App. 1, Sec. 11.00H. Pseudoseizures are evaluated under Listing 12.07. Id.

Sec. 12.00B.6. There is ample evidence of Plaintiff’s pseudoseizures such that Listing

12.07 was implicated, and the ALJ should have evaluated Plaintiff’s pseudoseizures

under Listing 12.07. Although the ALJ considered Listings 12.04 and 12.06 and

determined that the Paragraph B Criteria were not satisfied, the ALJ appears to have

limited consideration of those listings to Plaintiff’s mental impairments. (Tr. 17–18.)

Without a discussion of Plaintiff’s pseudoseizures and a comparison of Plaintiff’s

symptoms to the criteria of Listing 12.07, including the Paragraph B Criteria, the



                                          8
Court is unable to determine whether the ALJ’s decision at step 3 is supported by

substantial evidence.       Wheeler v. Saul, No. 1:17cv1074, 2019 U.S. Dist. LEXIS

160336, at *10–11 (M.D.N.C. Sept. 20, 2019) (remanding for further proceedings

where the ALJ did not include plaintiff’s pseudoseizures in his analysis of the

Paragraph B Criteria).        Therefore, this matter must be remanded for further

proceedings.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.       The Magistrate Judge’s M&R, (Doc. No. 13), is ADOPTED;

      2.       Plaintiff’s Motion for Summary Judgment, (Doc. No. 9), is GRANTED;

      3.       Defendant’s Motion for Summary Judgment, (Doc. No. 10), is DENIED;

      4.       This matter is REMANDED for further proceedings consistent with this

               Order; and

      5.       The Clerk of Court is directed to close this case.




                                 Signed: December 30, 2019




                                              9
